Name: Commission Regulation (EEC) No 3478/92 of 1 December 1992 laying down detailed rules for the application of the premium system for raw tobacco
 Type: Regulation
 Subject Matter: plant product;  consumption;  agricultural structures and production;  civil law
 Date Published: nan

 2. 12. 92 Official Journal of the European Communities No L 351 /17 COMMISSION REGULATION (EEC) No 3478/92 of 1 December 1992 layin down detailed rules for the application of the premium system for raw tobacco premium should be adjusted where the moisture content of tobacco delivered differs by up to 3 % from the mois ­ ture content to be fixed for each group of varieties on the basis of reasonable quality requirements ; Whereas the period of delivery of the tobacco to proces ­ sors should be limited in order to prevent fraudulent carry-over from one harvest to antoher ; Whereas the conditions ogverning the payment of premiums and pruchase prices should be laid down in order to prevent fraud ; whereas, however, it is the respon ­ sibility of the Member States to determine further mana ­ gement and control arrangements pursuant to Article 20 ( 1 ) of Regulation (EEC) No 2075/92 ; Whereas the premiums must permit Community tobacco producers to dispose of their production under satisfactory conditions of competition compared with imported tobacco, account being taken of Community production costs ; whereas provision should be made whereby the premium, expessed in national currency, shall be identical for all producers concerned who deliver their tobacco to processors over a given period of time, by applying the conversion rate applicable at the beginning of the said marketing period ; Whereas premiums may be paid only after a full and final check on all deliveries from the harvest, to guarantee that the operations concerned have actually been carried out and that the quota arrangements have been complied with ; whereas, however, the payment of advances to processors on the amounts they are to pay to producers should be provided for on condition that an adequate security is lodged ; Whereas special conditions should be laid down gover ­ ning the processing of tobacco in Member States other than the Member State in which it has been produced ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organization of the market in raw tobacco ('), an in particular Article 7 thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common argicultural policy (2), as last amended by Regu ­ lation (EEC) No 2205/90 (3), and in particular Article 5 (3) thereof, Whereas the recognized production areas should be fixed for each group of varieties of tabacco on the basis of the traditional production areas for the purposes of grantin the premium ; whereas Member States should be permitted to limit those areas in order, in particular, to improve quality ; Whereas the points which must be included in cultivation contracts must be specified ; whereas contracts must be limited to one harvest so that account can be taken of future changes in quotas ; whereas sufficiently early final dates for the conclusion and registration of contracts should be fixed to enable them to guarantee, from the very beginning of the year of harvest, both stable outlets to producers for the coming harvest and regular supplies to processors ; Whereas, when a cultivation contract is concluded with a group of producers, the essential details of each individual producer must also be notified to permit effective mana ­ gement and control ; Whereas raw tobacco eligible for the premium must be of sound and fair merchantable quality and free of certain characteristics which prevent normal marketing ; Whereas provision should be made for the settlement of disputes, if any, through joint bodies ; Whereas premiums are to be paid for the quantity of leaf tobacco delivered by producers to processors irrespective of variations in quality, provided that the minimum quality requirements are fulfilled ; whereas, however, the HAS ADOPTED THIS REGULATION : Production areas Article 1 1 . For each group of varieties, the production areas referred to in Article 5 (a) of Regulation (EEC) No 2075/92 shall be as laid down in Annex 1 hereto. (') OJ No L 215, 30. 7. 1992, p. 70. (2) OJ No L 164, 24. 6. 1985, p. 1 . (3) OJ No L 201 , 31 . 7. 1992, p. 9 . No L 351 /18 Official Journal of the European Communities 2. 12. 92 tional quantities pursuant to Article 1 1 (3) of Commission Regulation (EEC) No 3477/92 ('). 2. Except in cases of force majeure, processors must submit the concluded cultivation contracts for registration to the competent body before 1 April of the year of the harvest covered by the contract. However, that date shall be 20 April of the same year for the registration of contracts concluded as a result of the allocation of addi ­ tional quantities pursuant to Article 11 (3) of Regulation (EEC) No 3477/92. 3. If the period for the conclusion of contracts provided for in paragraph 1 or for the submission of culti ­ vation contracts provided for in paragraph 2 is exceeded by a maximum of 10 working days, the premium reim ­ bursed shall be reduced by 20 % . 4. The competent body shall be that of the Member State in which processing is to take place. Where proces ­ sing is to take place in a Member State other than that in which the tobacco was grown, the competent body of the Member State in which processing is to take place shall send a copy of the registered contract immediately to the competent body of the producer Member State. If that body does not itself carry out checks on the premium system it shall send a copy of the registered contract to the control agency referred to in Article 20 (2) of Regulation (EEC) No 2075/92 or to the department responsibl for carrying out checks where the Member State concerned does not have such an agency. 5. Member States shall send the names and addresses of the bodies responsible for the registration of contracts to the Commission. The Commission shall publish a list of those bodies in the 'C' Series of the Official Journal of the European Communities. Article 4 Where a cultivation contract is concluded between a processor and a group of producers, it shall be accompo ­ nied by a list containing the names of the producers concerned, their respective areas in accordance with Article 2 (3) (f) and details of their cultivation certificates or their quota statements. Article 5 Cultivation contracts concluded pursuant to Council Regulation (EEC) No 727/70 (2) for a duration extending beyond the 1992 harest shall cease to apply from the 1993 harvest. Minimum quality requirements Article 6 Tobacco delivered to processors must be of sound, fair and merchantable quality and free from any of the characteristics given in Annex 2. The contracting parties may agree on stricter quality requirements. Member States may specify more restricted production areas, especially in the interests of quality. 2. The production areas shall be the subject of an annual review in order that they may be adapted, if neces ­ sary, to quantitative and qualitative developments on the market. Cultivation contract Article 2 1 . Cultivation contracts as referred to in Article 5 (c) of Regulation (EEC) No 2075/92 shall be concluded between a producer or groups of producers on the one hand and the processor who carries out the first proces ­ sing and market preparation operations on the other. 2. Cultivation contracts shall be concluded by group of varieties. They shall commit the processor to taking deli ­ very of the quantity of leaf tobacco provided for in the contract and the producer or group of producers to deliver that quantity to the processor, to the extent that their actual production so allows. 3. Cultivation contracts shall include at least the foolo ­ wing details : (a) the parties to the contract, (b) the reference of the cultivation certificate or, where quotas are directly allocated to producers, of the quota statement of thep roducers concerned, (c) the variety of tobacco covered by the contract, (d) the maximum quantity to be delivered, (e) the exact location where the tobacco is produced (production area as referred to in Article 1 thereof, province, commune and identification of the parcel or place), (f) the area of the parcel concerned, excluding service roads and enclosures, (g) the purchase price, excluding the premium, (h) the quality to which the price refers, (i) the minimum quality requirements agreed, (j) an undertaking whereby the processor undertakes to pay the producer or group of producers an amount at least equal to the premium for the quantity covered by the contract and actually delivered, (k) the period of payment of the purchase price, which may not exceed one month from the end of each delivery. 4. Contracts shall be valid for one harvest only. Article 3 1 . Cultivation contracts shall be concluded, except in casis of force majeure, by 15 March of the year of the harvest covered by the contract at the latest. However, that date shall be deferred to 10 April of the same year for contracts concluded as a result of the allocation of addi ­ (') See page 1 1 of this Official Journal . (2) OJ No L 94, 28 . 4. 1970, p. 1 . 2. 12. 92 Official Journal of the European Communities No L 351 / 19 Article 7 The Member States may provide that disputes concerning the quality of tobacco delivered to the first processor shall be submitted to an arbitration body. The Member States shall lay down the rules governing the membership and the decision-making procedures of such bodies ; the latter must include one or more representatives of producers and processors, in equal numbers . payment of the purchase price, may only be made by bank or postal transfer. Article 11 The agricultural conversion rate to be used for converting premiums and advances on premiums into national currency shall be teh rate applicable on 1 August of the year of harvest for deliveries up to 31 December of that year and that applicable on 1 January of the following year for deliveries thereafter. Processors shall pay premiums to producers in the currency of the Member State in which the tobacco was harvested. Payment of premiums, reimbursement and advances Article 8 1 . The premium to be paid to the producer by the processor and the quantity to be set off against the culti ­ vation contract or quota statement of the party concerned shall be calculated on the basis of the weight of leaf tobacco of the variety concerned taken over by the processor and meeting the minimum quality require ­ ments. Hoewever, where the moisture content differs from the level laid down in Annex 3 for the variety concerned, the wieght shall be adjusted accordingly for each percen ­ tage point, up to a maximum of 3 % moisture . 2. The moisture content shall be determined in accor ­ dance with on of the methods given in Annex 4. Article 12 1 . The premiums paid to producers shall be reim ­ bursed to the processors, on application, on the basis of a control certificate issued by the competent authorites after verification of all deliveries from the harvest to the processor concerned for the group of varieites in question . The controls shall ensure that no tobacco may be presented more than once for verification and tht the tobacco undergoes normal first processing and market preparation . 2. The Member States shall ensure that tobacco processes is subsequently marketed. Article 13 Applications for reimbursement of premiums paid to producers must include, for each delivery, harvest and group of varieties, at least the following : (a) the date of the cultivation contract relating to the deli ­ very concerned, the date of registration of the contract and the official number given to the contract ; (b) the variety of tobacco delivered ; (c) the name of the vendor ; (d) the quantity of tobacco delivered ; (e) the date on which delivery was begun ; (g) the purchase price or prices paid, with particulars of the qualities to which those prices refer ; (h) proof of payment to the producer of an amount equal to the premium ; (i) the original of the cultivation certificate or of the quota statement issued to the producer. Article 14 1 . Where leaf tobacco originating in or imported from a third country undergoes first processing and market preparation in the Community, the Member State concerned shall decide upon the checks necessary to prevent any premium being paid for that tobacco. 2. Member States shall provide mutual assistance in the case of trade in leaf tobacco between them. Article 9 1 . Except in cases of force majeure, producers shall deliver their entire production to the first processor by 1 5 May (at the latest) of the year following the year of the harvest, otherwise they shall forfeit entitlement to the premium. 2. Each producer shall notify the control authority in writing by 25 May at the latest of the quantities of leaf tobacco not delivered to a first processor by 1 5 May and of the place of storage of such tobacco. The competent authority shall take action to ensure that tobacco not deli ­ vered to a first processor by 15 May is not declared as coming rom the subsequent harvest. 3. If the control authority establishes the presence of tobacco which is not covered by the declaration referred to in in paragraph 2 hereof, the quantity to be covered by the cultivation certificate or quota statement to which the producer is entitled for the following harvest shall be reduced by twice the quantity not declared. Article 10 An amount equal to the premium shall be paid to the producer by the processing undertaking within one month of the end of each delivery under contract. Payment to the producer by the processor or group of producers of an amount equal to the premium, and No L 351 /20 Official Journal of the European Communities 2. 12. 92 Article 15 1 . On application by processors, the Member State shall pay an advance on the premiums to be paid to producers on the basis of a statement of premiums payable, issued by the competent control authority. This statement shall be issued on the basis of cultivation contracts concluded by processors and of deliveries made or planned. Where within six weeks from the date of receipt advances have not been used by processors for the payment of premiums to producers or reimbursed to the Member State, interest shall be payable on the amount still avai ­ lable, at a rate to be determined by the Member State. Such interest shall be booked to the EAGGF. 2. Payment of advances shall be subject to the lodging of a security equal to the amount of the premium plus 15 % . 3. Securities shall be released on presentation of the certificate referred to in Article 12. 4. The provisions of Commission Regulation (EEC) No 2220/85 (') shall apply save as otherwise provided for in this Regulation. Article 16 The certificates referred to in Article 12 must be presented by 31 December of the second year following the year of harvest, at the latest. Where an advance has been paid, the security shall be forfeit in respect of premiums for which the proof required for release has not been provided within the abovementioned time limit. Article 1 7 1 . Premiums shall be reimbursed or advanced to the processor by the Member States in which the tobacco was harvested. 2. Where tobacco is processed in a Member State other than that in which it was harvested, the Member State in which it is processed shall , after carrying out the requisite checks, provide the producer Member State with all the information necessary to enable it to pay the premium or release the security. Article 18 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 205, 3. 8. 1985, p. 5. 2. 12. 92 Official Journal of the European Communities No L 351 /21 ANNEX I Recognized production areas Group of varieties in accordance with Member State ' Production areas to Regulation (EEC) No 2075/92 I. Flue-cured Germany Schleswig-Holstein, Lower Saxony, Franconia, Rhine valley and adjacent valleys, Brandenburg, Mecklenburg-Western Pomerania, Saxony, Saxony- Anhalt, Thuringia Greece Sterea Hellas, Thessaly, Macedonia, Thrace, Peloponnese, Epirus France Aquitaine, Midi-Pyrenees, Auvergne-Limousin, Champagne-Ardenne, Alsa ­ ce-Lorraine, Rhone-Alpes, Franche-ComtÃ ©, Provence, Val-de-Loire, Centre, Poitou-Bretagne, Charente, Languedoc-Roussillon, Normandy, Burgundy, Nord-Pas-de-Calais, Picardy, Ile-de-France Italy Friuli , Veneto, Lombardy, Piedmont, Tuscany, Marche, Umbria, Lazio, Abruzzi, Molkise, Compania, Basilicata, Apulia, Calabria Spain Extremadura, Andalusia, Castile-Leon, Castile-La Mancha Portugal Beira Interior, Ribatejo Oeste, Alentejo, Autonomous Region of the Azores II. Light air-Cured Germany Rhine valley and adjacent valleys, Mittelfranken, Brandenburg, Mecklen ­ burg-Western Pomerania, Saxony, Saxony-Anhalt, Thuringia Greece Macedonia, Thessaly France Aquitaine, Midi-Pyrenees, Auvergne-Limousin, Alsace-Lorraine, Rh6ne ­ Alpes, Franche-ComtÃ ©, Val-de-Loire, Centre, Poitou-Bretagne, Burgundy, Charente, Languedoc-Roussillon Italy Veneto, Lombardy, Piedmont, Umbria, Emilia-RTomagna, Lazio, Abruzzi, Molise, Compania, Basilicata, Apulia, Sicily, Friuli, Tuscany, Marche Spain Extremadura, Andalusia, Castile-Leon, Castile-La Mancha Portugal Beiras, Ribatejo Oeste, Entre Douro e Minho, Tras-os-Montes, Autonomous Region of the Azores III. Dark air-cured Belgium Flandes, Hainaut, Namur, Luxembourg Germany Rhine valley and adjacent valleys, Mittelfranken, Brandenburg, Mecklen ­ burg-Western Pomerania France Aquitaine, Midi-Pyrenees, Languedoc-Roussillon, Auvergne-Limousin, Poitou-Bretagne, Charente, Val-de-Loire, Centre, Rhone-Alpes, Provence, Franche-ComitÃ ©, Alsace-Lorraine, Champagne-Ardenne, Picardy, Nord-Pas- de-Calais, Normandy, Burgundy, Reunion Italy Friuli, Trentino, Veneto, Tuscany, Lazio, Molise, Compania, Apulia, Sicily Spain Extremadura, Adalusia, Castile-Leon, Castile-Leon, Castile-La Mancha, Valencia (Comunidad autonoma), Navarre, Rioja, Catalonia, Madrid, Galicia, Asturias, Cantabria, zone of Compezo in the Basque region, La Palma (Canary Islands) IV. Fire-cured Italy Veneto, Tuscany, Umbria, Lazio, Campania Spain Extremadura, Andalusia V. Sun-cured Greece Epirus, Sterea Hellas, Thessaly, Peloponnese, Macedonia, Thrace and Islands Italy Lazio, Abruzzi, Campania, Basilicata, Apulia, Sicily VI. Basmas Greece Thrace, Macedonia, Sterea Hellas, Thessaly VII. Katerini and similar varieties Greece Macedonia, Sterea Hellas, Epirus, Thessaly VIII. Kaba Koulak classic, Elassona, Greece Macedonia, Thessaly, Sterea Hellas, Thrace, Epirus, Peloponnese and Islands Myrodata Agrinion, Zichno ­ myrodata 2. 12. 92No L 351 /22 Official Journal of the European Communities ANNEX II Minimum quality requirements Tobacco eligible for the premium referred to in Article 3 of Regulation (EEC) No 2075/92 must be of sound and fair merchantable quality having regard to the typical characteristics of the variety concerned and must not contain any of the following : (a) pieces of leaf ; (b) leaf badly torn by hail ; (c) leaf with serious damage on more than one-third of the surface ; (d) leaf diseased or attacked by Insects on more than 25 % of the surface ; (e) leaf marked by pesticides ; (f) leaf which is unripe or distinctly green in colour ; (g) leaf damaged by frost ; (h) leaf attacked by mould or rot ; (i) leaf with uncured veins, moist or attacked by rot or with pulpy or prominent stems ; (j) leaf from suckers or side-shoots ; (k) leaf having an unusual odour for the variety in question ; (1) leaf with soil still adhering ; (m) leaf with moisture content exceeding by more than three points the moisutre content fixed in Annexe III . ANNEX III Moisture content referred to in Article 8  / ¢  Moisture content Group of varieties ,(%) I. Flue cured 16 II . Light air-cured Germany, France, 22 other Member States 20 III . Dark air-cured Belgium, Germany, France 26 other Member States 22 IV. Fire-cured 22 V. Sun-cured 16 VI. Basmas 1 6 VII . Katerini 16 VIII. Kaba Koulak classic, Elassona, Myrodata Agrinion, Zichnomyrodata 16 2. 12. 92 Official Journal of the European Communities No L 351 /23 ANNEX IV Community methods for the determination of die moisture content of raw tobacco I. METHODS TO BE USED A. Beaudesson method 1 . Apparatus Beaudesson EM10 drying oven : a warm air electric dryer in which the air is passed over the sample to be dried by forced convection by means of a special ventilation fan. The moisture content is determined by weighing before and after drying, the balance being calibrated in such a way that the reading given by the 10 g quantity used corresponds directly to the moisture content value in % (per cent). 2. Procedure A 10 g quantity is weighted out in a pan with a perforated base and then put into the drying column, where it is supported by a spiral ring. The oven is turned on for five minutes, during ' which time the warm air causes the sample to dry at a temperature of about 100 °C. At the end of five minutes, an automatic timer stops the process. The temperature of the air at the end of the drying process is recorded from a built-in thermometer. The sample is weighed and its moisture content is read directly and corrected if necessary by the addition or subtraction of tenths of a per cent according to the temperature reading, using the scale provided with the apparatus. B. Brabender method 1 . Apparatus Brabender oven : an electric dryer consisting of a thermostated cylindrical chamber, ventilated by forced convection, into which are simultaneously placed 10 metal pans, each containing 10 g of tobacco. These pans are put onto a table, which can be rotated by means of a central handwheel into 10 different positions, allowing each of the pans, after drying, to be placed in a position where it can be weighed within the apparatus : a system of levers allows each of the pans to be placed successfully on the arm of a built-in balance, without the necessity of removing the samples from the chamber. The balance has an optical read-out scale, and gives a direct reading for the moisture content. A second balance is attached to the apparatus, the being used only to weigh out the initial quantities. 2. Procedure The thermostat is set at 110 ° C. The chamber is set to preheat : minimum period 1 5 minutes. Ten 10 g quantities are weighted out. The oven is filled. The samples are dried for 50 minutes. Weights for determination of the gross moisture content are read. C. Other methods Member States may use other methods of measurement, based in particular on the determination of the electrical resistance or dielectric properties of the batch concerned, on condition that the results are calibrated on the basis of an examination of a representative sample using one of the methods referred to in A and B. II. SAMPLING The following is the procedure to be followed for the sampling of leaf tobacco for determination of its moisture content using one of the methods referred to in IJ\ and B : 1 . Selection of samples Select from each bale a number of leaves proportional to its weight. The number of leaves selected should be sufficient to be properly representative of the bale as a whole. The sample must include equal quantities of leaf from the outside of the bale, leaf from the centre and leaf from a position intermediate between these. 2. 12. 92No L 351 /24 Official Journal of the European Communities 2. Homogenization All the leaves selected are mixed together in a plastic bag and several kilograms of them are chopped up (cutting width 0,4/2 mm). 3 . Sub-sampling After chopping, mix the chopped leaves thoroughly and withdraw a representative sample. 4. Measurement Measurement must be carried out on the whole of this reduced sample and precautions should be taken to ensure that :  no variations in moisture content occur (air- and water-tight bag or container),  the homogeneity of the sample is not affected by the setting of waste.